           Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
                                                      Case No.: 2:21-mc-00021 RSL
11
                                                      Related Case No. 2:19-cv-02746-DWL
12                                                    U.S. District Court, District of Arizona
     In re Rule 45 Subpoena Directed to Lycos, Inc.
13                                                    DEFENDANT GODADDY.COM,
                                                      LLC’S MEMORANDUM OF LAW IN
14                                                    SUPPORT OF MOTION TO
                                                      COMPEL RESPONSE TO RULE 45
15                                                    SUBPOENA DIRECTED TO LYCOS,
                                                      INC.
16

17                                                    NOTED ON MOTION CALENDAR:
                                                      Friday, March 12, 2021
18

19

20

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                          LAW OFFICES OF
                                                                       COZEN O’CONNOR
      LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                A PROFESSIONAL CORPORATION
                                                                          999 THIRD AVENUE
      RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 1                           SUITE 1900
                                                                     SEATTLE, W ASHINGTON 98104
                                                                          (206) 340-1000
              Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 2 of 8




 1
     I.        INTRODUCTION
 2

 3             Petitioner GoDaddy.com, LLC (“GoDaddy”) brings the instant motion to compel Lycos,

 4   Inc. (“Lycos”) to comply with GoDaddy’s document subpoena, which GoDaddy served on

 5   Lycos on January 21, 2021. The return date on the subpoena was February 4, 2021, and to date,

 6   Lycos has not objected to the subpoena, or produced any documents in response to the subpoena.

 7   GoDaddy respectfully requests that the Court enter an order compelling Lycos to comply with

 8   this subpoena.

 9
     II.       FACTUAL AND PROCEDURAL BACKGROUND
10

11             This motion arises out of a subpoena served upon Lycos on January 21, 2021, in a

12   litigation matter entitled SiteLock, LLC v. GoDaddy.com, LLC, pending in the United States

13   District Court for the District of Arizona (Case No.: 2:19-cv-02746-DWL) (the “SiteLock

14   Action”). See Declaration of Paula L. Zecchini (“Zecchini Decl.”) ¶¶ 1-6, Ex. A. In the SiteLock

15   Action, Plaintiff SiteLock, LLC (“SiteLock”), has asserted, inter alia, breach of contract claims

16   related to a November 4, 2013 Reseller Agreement (“Reseller Agreement”) between GoDaddy

17   and SiteLock, which, in part, authorized GoDaddy to promote SiteLock’s off-the-rack software

18   products. Zecchini Decl. ¶ 2. GoDaddy’s Answer to SiteLock’s Complaint includes an

19   affirmative defense for set-off, see Dkt. No. 13 at 14,1 which is based in part on SiteLock’s

20   breach of a most favored nation (“MFN”) provision in the Reseller Agreement that obligated

21   SiteLock to ensure that GoDaddy was afforded “the lowest [pricing terms] offered by SiteLock

22   or any of its affiliates.” Dkt. No. 1-2, at 8; Zecchini Decl. ¶ 3. In the SiteLock Action, GoDaddy

23   sought discovery related to its defense based on SiteLock’s breach of the MFN provision, and

24   SiteLock ultimately produced—under a Court Order compelling their production—third party

25   reseller agreements that included SiteLock’s contract with Lycos. Zecchini Decl. ¶ 4. That

26   1
         Citations to the docket are to the corresponding entries in the SiteLock Action.
         DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                               LAW OFFICES OF
                                                                               COZEN O’CONNOR
         LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                     A PROFESSIONAL CORPORATION
                                                                                  999 THIRD AVENUE
         RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 2                                SUITE 1900
                                                                             SEATTLE, W ASHINGTON 98104
                                                                                  (206) 340-1000
             Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 3 of 8




 1   agreement indicates that SiteLock gave Lycos more favorable pricing terms than GoDaddy. Id.

 2   at ¶ 5. Therefore, GoDaddy served the subpoena on Lycos to obtain limited, narrow discovery

 3   from Lycos regarding (1) the lowest pricing terms SiteLock gave to Lycos, and (2) the features

 4   of the SiteLock products Lycos offered.2 See Zecchini Decl. ¶ 6, Ex. A. On January 6, 2021,

 5   the Court in the SiteLock Action denied SiteLock’s motion for protective order which

 6   concerned, in part, third party document subpoenas GoDaddy had served on other entities

 7   seeking the same categories of information sought in the Lycos subpoena. See Dkt. No. 248;

 8   Zecchini Decl. ¶ 9.

 9            The time specified for compliance in the subpoena that GoDaddy served on Lycos was

10   February 4, 2021. Zecchini Decl. ¶ 6, Ex. A. The location specified for compliance was

11   “Produce electronically to Paula Zecchini, Cozen O’Connor, 999 Third Avenue, Suite 1900,

12   Seattle, WA 98104 at PZecchini@cozen.com.” Id. Lycos has not, to date, produced any

13   documents in response to the subpoena, or served any response or objection to the subpoena. Id.

14   at ¶ 8. SiteLock has not, to date, served any objection or responses to the subpoena, nor has it

15   made any effort to address the subpoena with GoDaddy, either independently or on Lycos’s

16   behalf. Id. at ¶ 9.

17
     III.     LEGAL STANDARD
18

19            The Federal Rules of Civil Procedure allow a party to obtain from a non-party discovery

20   materials of any non-privileged matter that is relevant to a claim or defense of any party. See

21   Fed. R. Civ. Pro. 45(a)(1)(C); Fed. R. Civ. Pro. 26(b)(1). The “scope of discovery through a

22   subpoena is the same as that applicable to Rule 34 and other discovery rules.” Gonzales v.

23   Google, Inc., 234 F.R.D. 674, 679 (N.D. Cal. 2006); see also Lewin v. Nackard Bottling Co.,

24   No. CV 10-8041-PCT-FJM, 2010 WL 4607402, at *1 n.1 (D. Ariz. Nov. 4, 2010). Relevance

25   2
       Although the products in the Lycos agreement have the same names as the products in
     SiteLock’s agreement with GoDaddy, SiteLock has argued that identically named products may
26   have different features.
         DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                            LAW OFFICES OF
                                                                            COZEN O’CONNOR
         LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                  A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
         RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 3                             SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
                                                                               (206) 340-1000
           Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 4 of 8




 1   is “construed broadly to encompass any matter that bears on, or that reasonably could lead to

 2   other matter that could bear on, any issue that is or may be in the case.” Berwick v. Hartford

 3   Fire Ins. Co., No. MC 12-00055-PHX-FJM, 2012 WL 2856117, at *1 (D. Ariz. July 11, 2012)

 4   (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quotation marks

 5   omitted)).

 6          Fed. R. Civ. P. 45(d)(2)(B) requires that the recipient of a subpoena duces tecum serve

 7   any objections to it within 14 days after service or before the time specified for compliance,

 8   whichever is earlier. “[F]ailure to timely object waives the right to object later.” Cen Com Inc.

 9   v. Numerex Corp., No. C17-0560 RSM, 2018 WL 1737943, at *2 (W.D. Wash., Apr. 11, 2018);

10   see also Voxpath RS, LLC v. LG Elecs. U.S.A., Inc., No. MC 13-004- TUC-CKJ, 2013 WL

11   5744045, at *3 (D. Ariz. Oct. 23, 2013) (“[A] nonparty’s failure to timely make objections to a

12   Rule 45 subpoena duces tecum generally requires the court to find that any objection has been

13   waived.”); Avila v. Cate, No. 1:09cv918-LJO-SKO, 2013 WL 428732, at *2-3 (E.D. Cal. Feb.

14   1, 2013) (same); McCoy v. Sw. Airlines Co., Inc., 211 F.R.D. 381, 385 (C.D. Cal. 2002) (same).

15   “Upon failing to obey a lawful subpoena without an adequate excuse, a recipient may be held in

16   contempt.” Malden Transportation, Inc. v. Uber Technologies, Inc., No. C18-1592RSM, 2018

17   WL 5808422, at *1 (W.D. Wash., Nov. 6, 2018) (citing Fed. R. Civ. P. 45(g)).

18   IV.    LYCOS MUST PRODUCE RESPONSIVE DOCUMENTS
19
            Lycos was served with GoDaddy’s subpoena on January 21, 2021. See Zecchini Decl. ¶
20
     6, Ex. A. The subpoena required that Lycos produce documents by February 4, 2021. See id.
21
     As such, Lycos’s objections or responses to the subpoena were due on or before February 4,
22
     2021. To date, Lycos has failed to provide any response to the subpoena. See id. at ¶ 8. Lycos
23
     has therefore waived all grounds for objection. See McCoy, 211 F.R.D. at 385; see also Voxpath
24
     RS, LLC, 2013 WL 5744045, at *3; United States ex rel. Schwartz v. TRW, Inc., 211 F.R.D. 388,
25
     392 (C.D. Cal. 2002); Wade v. City of Fruitland, 287 F.R.D. 638, 641 (D. Idaho 2013). As such,
26
      DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                               LAW OFFICES OF
                                                                            COZEN O’CONNOR
      LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                     A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 4                                SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
                                                                               (206) 340-1000
            Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 5 of 8




 1   Lycos should be ordered to comply with the subpoena. Malden Transportation, Inc., 2018 WL

 2   5808422, at *2 (granting motion to compel out-of-district subpoenaed documents when recipient

 3   failed to object or move to quash or modify subpoenas). Allowing a subpoena recipient to

 4   disregard a subpoena in its entirety would render Rule 45 a nullity and enable recipients to openly

 5   disobey a court order. See, e.g., United States Sec. & Exch. Comm’n v. Hyatt, 621 F.3d 687, 693

 6   (7th Cir. 2010) (explaining that a Rule 45 subpoena is a “court order subject to contempt

 7   sanctions if disobeyed”).

 8          Although Lycos waived any and all objections to the subpoena, if Lycos files a response,

 9   Lycos may attempt to argue that the subpoena did not command production of documents within

10   “100 miles of where the person resides, is employed, or regularly transacts business in person.”

11   Fed. R. Civ. Proc. 45(c)(2)(A). Such an objection would be meritless. First, Lycos waived any

12   objection under that rule. See Sol v. Whiting, No. CV-10-01061-PHX-SRB 2014 WL 12526314,

13   at *2 (D. Ariz., July 22, 2014) (concluding that defendant waived objection to subpoena and

14   stating “nothing in Rule 45 or elsewhere suggests that the rules for asserting timely objections

15   do not apply when the 100-mile rule is the basis for an objection”). Second, “numerous courts

16   have compelled compliance with a subpoena duces tecum that required the production of

17   documents more than 100 miles from where the recipient resided, worked, or regularly

18   transacted business.” Sol, 2014 WL 12526314, at *2; See also Walker v. Ctr. for Food Safety,

19   667 F. Supp. 2d 133, 138 (D.D.C. 2009) (“[T]he 100 mile limit applies to travel by a subpoenaed

20   person, but a person commanded to produce documents need not appear in person at the place

21   of production or inspection.” (internal quotation marks omitted)); Jett v. Penner, No. S02-2036

22   GEBJFMP, 2007 WL 127790, at *2 (E.D. Cal. Jan. 12, 2007) (holding subpoenaed party was

23   not excused on the ground that the requested records were located more than 100 miles from the

24   place they were to be produced when there was no requirement to travel to deliver the records).

25   This is particularly true when the subpoena at issue requests that documents be provided

26   electronically. Cen Com Inc., 2018 WL 1737943, at *2 (holding subpoenas complied with Rule

      DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                                 LAW OFFICES OF
                                                                              COZEN O’CONNOR
      LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                       A PROFESSIONAL CORPORATION
                                                                                 999 THIRD AVENUE
      RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 5                                  SUITE 1900
                                                                            SEATTLE, W ASHINGTON 98104
                                                                                 (206) 340-1000
            Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 6 of 8




 1   45 because “[t]hey do not ask the individuals to travel more than 100 miles from where they live

 2   or work; rather, Defendants have requested that the documents be provided electronically”); see

 3   also Curtis v. Progressive Northern Insurance Company, No. CIV-17-1076-C, 2018 WL

 4   2976432, at *2 (W.D. Okla., June 13, 2018) (granting motion to compel when the “subpoena at

 5   issue [did] not require the travel or attendance of any witnesses and Plaintiff [was] requesting

 6   the production of electronic documents.”).

 7          Further, the subpoena set forth targeted, limited document requests to obtain information

 8   that is critical to GoDaddy’s defenses to SiteLock’s claims. In the SiteLock Action, GoDaddy

 9   contends that SiteLock gave better pricing terms to other reseller partners in direct violation of

10   SiteLock’s obligation to provide GoDaddy with the most favorable pricing terms. See Dkt. No.

11   248 at 24-26 (denying SiteLock’s motion for protective order with regard to the type of

12   information sought by the subpoena, and finding that it was relevant to GoDaddy’s defenses to

13   SiteLock’s claims). The requests in the subpoena are specifically and narrowly targeted to

14   individual SiteLock products set forth in Lycos’s reseller agreement with SiteLock, and merely

15   demand documents “sufficient to show” (1) if SiteLock ever agreed to pricing terms with Lycos

16   below the terms set forth in Lycos’s contract with SiteLock, and (2) the features of those

17   products. Lycos should therefore be directed to fully comply with the subpoena.

18   V.     CONCLUSION

19          WHEREFORE, GoDaddy respectfully requests that this Court issue an order compelling

20   Lycos to produce all documents responsive to the requests in the subpoena within ten (10) days

21   of the resolution of this motion.

22   //

23   //

24   //

25   //

26   //

      DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                                LAW OFFICES OF
                                                                             COZEN O’CONNOR
      LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                      A PROFESSIONAL CORPORATION
                                                                                999 THIRD AVENUE
      RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 6                                 SUITE 1900
                                                                           SEATTLE, W ASHINGTON 98104
                                                                                (206) 340-1000
          Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 7 of 8




 1   DATED: February 25, 2021            COZEN O’CONNOR

 2

 3                                       By: s/ Paula L. Zecchini
                                         By: s/ Sydney R. Hitchcock
 4                                          Paula L. Zecchini, WSBA No. 48266
                                            E-mail: pzecchini@cozen.com
 5                                          Nathan Dooley, pro hac vice to follow
                                            E-mail: ndooley@cozen.com
 6                                          Sydney R. Hitchcock, WSBA No. 55426
                                            E-mail: sydneyhitchcock@cozen.com
 7
                                             999 Third Avenue, Suite 1900
 8                                           Seattle, Washington 98104
                                             Telephone: 206.340.1000
 9                                           Toll Free Phone: 800.423.1950
                                             Facsimile: 206.621.8783
10
                                         Attorneys for Defendant GoDaddy.com, LLC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                    LAW OFFICES OF
                                                                COZEN O’CONNOR
     LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO          A PROFESSIONAL CORPORATION
                                                                   999 THIRD AVENUE
     RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 7                     SUITE 1900
                                                              SEATTLE, W ASHINGTON 98104
                                                                   (206) 340-1000
           Case 2:21-mc-00021-RSL Document 1-1 Filed 02/25/21 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that I served the foregoing document via electronic mail on February

 3   25, 2021, and due to COVID-19 restrictions via overnight mail on February 26, 2021, to the

 4   following:

 5    Thomas A. Gilson                               Kevin B. Huff
      Beus Gilbert PLLC                              Thomas G. Schultz
 6    701 N. 44th Street                             Leslie V. Pope
      Phoenix, Arizona 85008                         Kellogg, Hansen, et al.
 7    (480) 429-3000                                 1615 M Street, N.W. Suite 400
      tgilson@beusgilbert.com                        Washington, DC 20036
 8                                                   (202) 326-7900
      Counsel for Plaintiff                          khuff@kellogghansen.com
 9                                                   tschultz@kellogghansen.com
                                                     lpope@kellogghansen.com
10
            I further certify that the foregoing documents have been sent out for personal service,
11
     and due to COVID-19 restrictions were also served via overnight mail on February 26, 2021
12
     on the following:
13
            Lycos, Inc.
14
            177 Huntington Ave., Suite 1703
15          Boston, MA 02115

16
     DATED: February 25, 2021
17
                                                  COZEN O’CONNOR
18

19
                                                  By:    s/ Paula Zecchini
20                                                      Paula Zecchini

21

22

23

24

25

26
      DEFENDANT GODADDY.COM, LLC’S MEMORANDUM OF                               LAW OFFICES OF
                                                                             COZEN O’CONNOR
      LAW IN SUPPORT OF MOTION TO COMPEL RESPONSE TO                     A PROFESSIONAL CORPORATION
                                                                               999 THIRD AVENUE
      RULE 45 SUBPOENA DIRECTED TO LYCOS, INC. - 8                                SUITE 1900
                                                                          SEATTLE, W ASHINGTON 98104
                                                                               (206) 340-1000
